[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION RE: MOTION TO STRIKE FROM THE JURY DOCKET
This action was brought by the mortgagor (and guarantors) of certain properties currently in foreclosure. The complaint alleges that People's Bank harmed the plaintiffs by accelerating the debt and bringing the foreclosure actions. This action was brought subsequent to the foreclosure actions, and upon motion of the plaintiffs, the court consolidated all three actions on October 7, 1992. The foreclosure actions had been claimed to the Court Trial Docket on July 19, 1991 prior to the consolidation.
After consolidation was granted these plaintiffs claimed the three cases to the Jury Trial List. Upon motion of the defendant, this court struck the cases from the jury docket.
The court struck the cases from the jury docket because the complaint herein is merely a challenge to the foreclosure actions. In fact, the special defense in the foreclosure actions is similar to the claims herein. The court holds that the consolidated cases are essentially equitable in nature, notwithstanding the plaintiffs' claims of negligence. United States Trust Co. v. Bohart, 197 Conn. 34, 495 A.2d 1034 (1985).
ALLEN, J.